DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art does not disclose a couplable automotive road vehicle, as claimed, and further comprising a suspension arm mounted on the chassis beam and extending around the wheel cylinder from above; and
a control tie rod for the steering device controlling the pivoting of the wheel in order to modify the turning angle of the wheel, this tie rod being located above the wheel cylinder.  Patent application publication US 2018/0265078 A1 to Cervantes et al. discloses a road vehicle convoy control method, and road vehicle convoy wherein each vehicle has a pivot connection (15) between the front (70) and rear (72) coupling portions but fails to disclose the presence and location of the suspension arms and tie rods.  Claims 2 – 15 depend from claim 1, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	EP 1 340 670 B1		to	Berger	Independent Wheel Module and Vehicle using such a Module
	RU 2 570 184 C2		to	Budweil	Variable-Track Vehicle
	WO 2013/150099 A2	to	Maier		Heavy-Duty Trailer with MacPherson Independent Wheel Suspension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Felicia L. Brittman/           Examiner, Art Unit 3611 

/KEVIN HURLEY/           Primary Examiner, Art Unit 3611